Per Curiam.
Plaintiffs’ evidence tended to show a partial taking and that they were entitled to compensation in the amount of $4,000.00. Defendant’s evidence tended to show that there had been no taking or impairment in value of plaintiffs’ lands. By consent, the jury viewed the premises. To the extent reflected by the verdict, the jury resolved the controverted issues in favor of plaintiffs.
It appears that the case was well and fairly tried in accordance with the law as declared in opinion on former appeal; and consideration of defendant’s assignments of error brought forward in its brief, relating to rulings on evidence and portions of the charge, fails to disclose error deemed sufficiently prejudicial to warrant a new trial.
No error.
Johnson, J., not sitting.